Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/749,475 filed on May 20, 2022.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 22, 2019 (US 16/548,004) and August 27, 2018 (JP 2018-158281).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 20, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 18, the claims recite “display the second display element in the second area by changing a shape of the second display element”; however, changing the shape of a second display element is not supported in the instant specification. Instead the instant specification supports displaying a second display element in a shape that mimics its original display “if the specific display element is a button, a graphic imitating the shape of the button is displayed” ([0032]). Accordingly, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, the claims recite “display the second display element in the second area by changing a shape of the second display element”; however, changing the shape of a second display element is not supported in the instant specification. As previously noted, the instant specification supports displaying a second display element in a shape that mimics its original display “if the specific display element is a button, a graphic imitating the shape of the button is displayed … display element is displayed in a basic form compared to the originally displayed form of the specific display element” ([0032]). Accordingly, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. For the purposes of examination the examiner interprets this limitation as displaying a second display element that mimics its original display. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9, 11, 12, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashima et al. (US Publication 20150324079A1).
Regarding claim 1, Kashima teaches a display device comprising: 
a detector that detects an operation (the client device 2 is connected to ... an operation input device 15)([0020]); 
a display (the client device 2 is connected to a display device 14)([0020]) that is able to display a screen including a first area capable of being scroll-displayed, and a second area which exists above the first area (The main window MW is a display area where the web page P itself appears. On the other hand, the sub-window SW is a display area such as floating window which is arranged in the foreground of the main window MW ... The web page display control section 21 scrolls the web page P appearing in the main window MW along the Y direction)([0024] and [0028]); and 
a display controller that performs a control that displays a plurality of display elements in the first area and the second area (The client device 2 functionally includes  a web page display control section 21, an element identification section 22, and a sub-window display control section 23 ... These functions are implemented as a result of the control section 11)([0025]), wherein 
the display controller displays, as a display element in the first area, either a first display element which displayed only in the first area or a second display element which capable of being displayed in the first area and the second area (the web page P includes five ordinary on-screen elements E1 to E5 and three on-screen elements of interest NE1 to NE3)([0030]; a display includes ordinary element (i.e. first display element “E2”) which is only displayed on the main window and element of interest (i.e. second display element “NE3”) which is displayed on the main window and sub-window), 
scroll-displays, in an upward direction, the first display element and the second display element displayed in the first area if the detector detects a scroll operation in an upward direction (If the web page P is scrolled down, then the target display area T moves down, causing the on-screen elements of interest NE1 to NE3 to scroll out of the main window MW ... the web page P is scrolled ... FIG. 4B illustrates an example of what is displayed at this time)([0034-0035]; Figure 4B - displaying both first display element “E2” and second display element “NE3” in the main window in response to an upwards scroll operation is shown), and 
does not display the first display element in the second area if the first display element is not displayed in the first area, and displays part or all of the second display element in the second area if part or all of the second display element is not displayed in the first area (the sub-window SW that includes all the on-screen elements of interest NE contained in the web page P is displayed overlaid on the main window MW. FIG. 4C illustrates an example of what is displayed at this time)([0035]; Figure 4C – not displaying first display element “E2” in the sub-window and displaying second display element “NE3” when both elements are not displayed in the main window is shown).
	Regarding claim 2, Kashima teaches the display device according to claim 1, wherein the first area and the second area are displayed on the screen at the same time before and after the scroll operation (the web page P is scrolled ... FIG. 4B illustrates an example of what is displayed at this time … FIG. 4C illustrates an example of what is displayed at this time)([0035]; Figures 4B and 4C – displaying both the main window and sub-window at the same time before and after scroll operation is shown).
Regarding claim 6, Kashima teaches the display device according to claim 1, wherein if a scroll operation in a downward direction is performed while the second display element is being displayed in the second area, the display controller moves the second element from the second area to the first area and displays the second element in the first area (If the on-screen element of interest NE that has been out of view up to then scrolls into view in the main window MW (enters the main window MW) and comes into view as the web page P scrolls ... the sub-window display control section 23 deletes the identified on-screen element of interest NE from the sub-window SW)([0037]).
Regarding claim 9, Kashima teaches the display device according to claim 1, the second display element includes a touch-operable button (the on-screen element of interest NE may be a variety of objects (e.g., merchandise purchase button) to be operated by the user)([0029]).
Regarding claims 11, 12, 16, and 19, the claims generally correspond to device claims 1, 2, 6, and 9, and recite similar features in method form; therefore, the claims are rejected under similar relational. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima in further view of Plow et al. (US Publication 20050228814A1). 
Regarding claim 3, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach the second display element gradually becomes in non-displayed state in the first area in response to the scroll operation. However, a display element which gradually becomes in non-displayed state in a main window in response to a scroll operation is taught by Plow (FIG. 7 depicts the scrollable area of FIG. 6 after scrolling the file ... at least a portion of the third DM entity 126 has been scrolled out of view)([0076]; Figures 6 and 7 – gradually rendering an element in a non-displayed state (i.e. reference element 126) in response to a scroll operation is shown). The examiner notes Kashima and Plow teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the displaying of Plow such that the device gradually non-displays an element of interest in a main window. One would be motivated to make such a combination to provide the advantage of allowing a user to view element of interest partially as it partly remains displayed in a main window area. 
Regarding claim 4, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach displaying a part of the second display element in the second area if part of the second display element becomes non-displayed in the first area. However, displaying a part of a display element in a sub-window if part of the display element becomes non-displayed in a main window is taught by Plow (a DM area automatically displays a DM entity, at least in part, when at least a portion of the DM entity is scrolled out of view)([0064]). The examiner notes Kashima and Plow teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the displaying of Plow such that the device displays an element of interest in part in a sub-window when it is partly non-displayed in a main window. One would be motivated to make such a combination to provide the advantage of allowing a user to view element of interest partially as it partly remains displayed in a main window area. 
Regarding claim 10, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach displaying a third display element only in the second area. However, displaying an element only in the sub-window is taught by Plow (FIG. 2 depicts an embodiment of a first window 70 having a first scrollable area 72 and a materialization or DM area 74 … in the DM control area 134, at least one, or a combination, of the well-known minimize, maximum and close buttons, 140, 142 and 144 ... the DM control area 134 also has a manage DM button (Manage DM) 146)([0038] and [0048]; Figure 2 – display buttons only in a sub-window area (e.g. manage, minimize, etc.) is shown). The examiner notes Kashima and Plow teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the displaying of Plow such that the device displays elements only in the sub-window. One would be motivated to make such a combination to provide the advantage of allowing a user to manage a sub-window area.
Regarding claims 13, 14, and 20, the claims generally correspond to device claims 3, 4, and 10, and recite similar features in method form; therefore, the claims are rejected under similar relational. 

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima in further view of Senoo et al. (US Publication 20170134561A1). 
Regarding claim 5, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach displaying the second element in the second area in opposite size than displayed in the first area (i.e. large if small or small if large). However, displaying an element in a sub-window in an opposite size than displayed in a main window is taught by Senoo (FIG. 2B shows that a scrolling operation in the first direction is received ... the content 40B is displayed in the sub-display area 50B ... A display space of the sub-display area 50B is limited, so that the content 40B is reduced and displayed as content 60B. A thumbnail of the content is displayed for the content 60B)([0058]; Figure 2B – an exemplary embodiment of displaying an element in an area in small proportion when it is displayed in large form in another area is shown). The examiner notes Kashima and Senoo teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the displaying of Senoo such that the device displays element of interest in a sub-window in small proportion when it is displayed in larger form in a main window. One would be motivated to make such a combination to provide the advantage of displaying large element of interest in a limited display area. 
Regarding claim 8, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach displaying the second element in the second area by mimicking its original display in the first area. However, displaying an element in a sub-window which mimics its original display in a main window by Senoo (The content may be reduced and displayed or a thumbnail of the content may be displayed in the sub-display area 50B ... element indicating the display form ... display by enlarging content, display of a specific part of content in a thumbnail ... display in combination of these display forms, or the like is set)([0148] and [0188]). The examiner notes Kashima and Senoo teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the displaying of Senoo such that the device displays element of interest in a sub-window which mimics its original presentation in a main window. One would be motivated to make such a combination to provide the advantage of displaying a representation of element of interest in a limited display area. 
Regarding claims 15 and 18, the claims generally correspond to device claims 5 and 8, and recite similar features in method form; therefore, the claims are rejected under similar relational. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima in further view of Plow and Kim (US Publication 20100039399A1). 
Regarding claim 7, Kashima teaches the display device as applied above, Kashima differs from the claim in that Kashima fails to teach a selection operation that selects the element other than the second element being displayed in the second area. However, selecting another element other than an element being displayed in sub-window is taught by Plow (In step 260, a DM entity is selected, for example, by clicking on it ... the selected DM entity is deleted from the DM area)([0085]; any elements in the sub-window are selectable including elements other than an element). The examiner notes Kashima and Plow teach a display device for scrolling. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima to include the selecting of Plow such that the device enables user selection of elements in a sub-window. One would be motivated to make such a combination to provide the advantage of allowing a user to manage elements in a sub-window area.
The combination of Kashima-Plow differs from the claim in that selecting another element other than an element results in displaying the element in a different position than before the selection. However, selecting another element other than an element results in displaying the element in a different position than before the selection is taught by Kim (if the controller 180 determines the user has not touched-and-dragged the selected item to the left or light edge of the display module 151 (No in S255), the controller 180 displays the touched-and-dragged selected item at a position to which the touched-and-dragged selected item has been dragged (S260))([0067]; rearranging items would result in changing the position of other items). The examiner notes Kashima, Plow, and Kim teach a display device for displaying a list of items. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Kashima-Plow to include the displaying of Kim such that the device displays non-selected elements in different positions than before selection. One would be motivated to make such a combination to provide the advantage of automatically arranging a list of elements after selection of an element.  
Regarding claim 17, the claim generally correspond to device claim 7, and recite similar features in method form; therefore, the claims is rejected under similar relational. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for displaying elements while scrolling. 
10466875B2
11399106B2
11409427B2
20110193804A1
20120050807A1
20150095817A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/ Primary Examiner, Art Unit 2145